Bronson, Chief Justice.
This is a proper matter for reference, to ascertain what amount of costs, if any, are due to Mr. Russell. He has a lien, as attorney, upon the papers, until all his costs are paid.
Decision—Ordered, That the complaint be referred to William P. Hallett, Esq., clerk of this court, to ascertain if any, and what amount is due said Russell for his costs and fees, for his services in defending Alexander Hoag; and if said Hallett shall be of opinion that there is nothing due to said Russell for his said services, then, that said Russell be, and he is hereby ordered to deliver to said Graham B. Hoag, or to Robert F. Wins-low, the counsel employed by him, the said bill of exceptions; and if said Hallett shall be of opinion that any costs or fees are due to said Russell, *151then, that said Russell deliver to said Graham B. Hoag, or to said counsel employed by him, the said hill of exceptions, on payment to him of the amount so in the opinion of said Hallett due to said Russell.